Citation Nr: 0004370	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for alcohol abuse as 
secondary to service-connected post-traumatic stress syndrome 
(PTSD).

2.  Entitlement to service connection for major depression 
secondary to service-connected PTSD.

3.  Entitlement to service connection for dissociative 
disorder secondary to service-connected PTSD.

4.  Entitlement to service connection for generalized anxiety 
disorder secondary to service-connected PTSD.

5.  Entitlement to service connection for panic disorder with 
agoraphobia secondary to service-connected PTSD.



REPRESENTATION

Appellant represented by:	Mr. Kenneth M. Carpenter, 
Attorney at Law


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


REMAND

The veteran had active service from April 1963 to April 1983.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These matters are before the Board of Veterans' Appeals 
(Board) from a joint motion to remand granted by the United 
States Court of Appeals for Veterans Claims (Court) in June 
1999.  In essence, the Court vacated the Board decision 
rendered on June 30, 1998.  As relates to the issue of 
entitlement to service connection for alcohol abuse secondary 
to PTSD, the Court noted that remand was necessary in light 
of the Court's decision in Barela v. West, 11 Vet. App. 280 
(1998), that was decided after the Board's June 1998 
decision.  In Barela, the Court held that although 
38 U.S.C.A. § 1110 bars compensation for disabilities that 
result from alcohol or substance abuse, 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.310(a) (1999), whether on a direct 
or secondary basis, the statute does not prevent an award of 
service connection for disability due to drug or alcohol 
abuse.  Barela at 281.

As to the other service connection claims, all secondary to 
the veteran's service-connected PTSD, the Court noted that 
the Board had not provided adequate reasons and bases for a 
denial.  Overall, in its weighing of the evidence, the Board 
did not distinguish between that which was persuasive in 
nature and that which was not.  In other words, although the 
Board mentioned the evidence in terms of its persuasiveness 
versus its non-persuasiveness, it failed to provide the 
reasons and bases for rejecting certain evidence that 
supported the veteran's claim and for accepting what appeared 
to be evidence otherwise against the veteran's claim.

The Board stresses that the duty to assist the veteran is 
triggered upon the submission of a well grounded claim.  As 
the Board concludes that the veteran's secondary service 
connection claims are well grounded, such duty does arise in 
this case.  38 U.S.C.A. § 5107 (West 1991).  The Board 
believes that the record currently is inadequate for the 
purpose of rendering an informed decision.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  Furthermore, in light of Barela, a Court holding 
applicable to the veteran's service connection claim for 
alcohol abuse secondary to his service-connected PTSD, and in 
the interest of rendering a just and equitable decision on 
the veteran's other matters as noted above, the Board hereby 
Remands this case to the RO for the following directives:

1.  The RO should obtain the names and 
addresses of all VA and private medical 
care providers who treated the veteran 
for his alcoholism and various mental and 
psychiatric disorders since November 
1997.  After securing any necessary 
releases, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
psychiatric examination by a fee-basis 
psychiatrist to determine the nature and 
etiology of the veteran's various current 
psychiatric disorders.  The claims folder 
and a copy of this Remand should be made 
available to the examiner for review 
before and during said examination.  The 
final examination report should reflect 
whether a review of the veteran's entire 
claims folder was accomplished.

All necessary tests and studies should be 
achieved and all clinical manifestations 
should be reported in detail.  Based upon 
examination and review of the veteran's 
claims folder, the examiner is then 
requested to render an opinion as to the 
likelihood that the veteran's current 
alcoholism, if present, and any 
diagnosable psychiatric disorder is 
related to, directly or otherwise, the 
veteran's service-connected PTSD.  The 
examiner must provide a complete 
rationale for all conclusions reached and 
opinions expressed.

4.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claims remain denied, he and 
his attorney should be provided with a 
supplemental statement of the case, which 
should include, but not be limited to, 
all additional pertinent law and 
regulations and a complete discussion of 
the action taken on the veteran's claim.  
Applicable response time should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




